DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/6/2021.  Claims 15 and 16 have been added.  Claims 1-16 are now pending.  
Allowable Subject Matter

3.	Claims 1-16 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Blok et al. (US 2016/0264689).
Blok et al. disclose a composition comprising an elastomer, filler and silane-functionalized hydrocarbon polymer modifier, which can be made into nanocomposites (non-vulcanized) (abstract, [0052]-[0056], [0094]-[0108], [0121]-[0140]).
	Thus, Bolk et al. do not teach or fairly suggest the claimed non-vulcanized composition comprising a polymer and a specific functionalized resin.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762